

116 HR 1622 IH: Kittens In Traumatic Testing Ends Now Act of 2019
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1622IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Panetta (for himself, Mr. Mast, Ms. Slotkin, and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to limit experimentation on cats.
	
 1.Short titleThis Act may be cited as the Kittens In Traumatic Testing Ends Now Act of 2019 or the KITTEN Act of 2019. 2.Limitation on experimentation on catsSection 14 of the Animal Welfare Act (7 U.S.C. 2144) is amended—
 (1)in the first sentence, by striking Any department and inserting the following:  (a)In generalAny department; 
 (2)in subsection (a) (as so designated), in the second sentence, by striking Any department and inserting the following:  (b)Exhibiting animalsAny department; and
 (3)by adding at the end the following:  (c)Department of Agriculture experimentation on catsNot later than 90 days after the date of enactment of this subsection, the Secretary shall not purchase, breed, transport, house, feed, maintain, dispose of, or conduct an experiment on a cat as part of any study or research that would subject that cat to a procedure that may cause pain or stress, including pain or stress that may be mitigated by anesthetics, analgesics, or tranquilizer drugs, unless the pain or stress is a result of a physical exam or training program..
			